 Case 3:21-cv-00830-K-BT Document 20 Filed 07/06/21                  Page 1 of 5 PageID 146



                          THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS

                                 CASE NO 3:21-CV-00830-K-BT

Joe Hunsinger,

          Plaintiff Pro-Se’,
v.

AFFORDABLE AUTO PROTECTION, LLC,

          Defendant,

SING FOR SERVICES, LLC dba MEPCO,

          Defendant.

_________________________________________/

DEFENDANT, AFFORDABLE AUTO PROTECTION, LLC’S, REPLY IN SUPPORT OF
        ITS MOTION TO SET ASIDE ENTRY OF CLERK’S DEFAULT

          Defendant, Affordable Auto Protection, LLC (“Affordable”), who is improperly being

sued in this lawsuit, hereby files its Reply in Support of its Motion to Set Aside Entry of Clerk’s

Default (“Motion”), and asks the Court to set aside the Clerk’s Entry of Default from June 2, 2021

(“Clerk’s Default”), as authorized by Federal Rule of Civil Procedure 55(c), and for good cause

would show unto the Court as follows:

     I.      INTRODUCTION

          A complete and thorough argument to set aside the Clerk’s Default is contained within the

Motion and as a matter of judicial efficiency and with respect for the rules of this Court, the

assertions contained within said Motion will not be reargued herein. Accordingly, Affordable will

simply address a few points of contention and provide a brief summary of the relevant issues

supporting the Motion.




                                                  1
 Case 3:21-cv-00830-K-BT Document 20 Filed 07/06/21                    Page 2 of 5 PageID 147



   II.      REPLY MEMORANDUM

         Plaintiff, Joe Hunsinger’s (“Plaintiff”), Response to Defendant’s Motion (Plaintiff’s

“Opposition” or “Opp.”) provides only one statement that could possibly be seen as being related

to any attempt at an argument in regard to the scope of Federal Rule of Civil Procedure 55(c) and

the instant Motion. Specifically, Plaintiff states, “Gus Renny complains about his attorney not

filing an answer on time because he was dealing with other TCPA violations for Gus

Renny!!!!![sic]” See Opp. page 2. This is a completely false and unsupported allegation. Nowhere

in the Motion nor within the Weiss and Renny affidavits attached thereto as Exhibits “1” and “2”,

was that stated or implied. What was stated was that the “Complaint appears to have gotten lost

in the shuffle of the other matters” undersigned counsel “was handling for Affordable Auto

Protection LLC” and “Affordable Auto Protection LLC provided” undersigned counsel “with a

copy of the Complaint on or about April 26, 2021 and it was placed in a file” “and inadvertently

filed away in a file cabinet before any of the dates could be calendared.”       This does not even

remotely resemble what Plaintiff would like the Court to believe.

         Other than that one fabricated statement, all of Plaintiff’s other arguments contained within

the Opposition are completely outside the scope of the Motion and, although incoherent and

unsupported, would likely be more appropriate in response to a motion to dismiss. Moreover,

Plaintiff provides nothing to controvert the arguments contained in the Motion or the Weiss and

Renny affidavits attached thereto as Exhibits “1” and “2”. See Opp. generally.

         As this Court is certainly aware, “Fed. R. Civ. P. 55(c) provides that ‘[f]or good cause

shown the court may set aside an entry of default and, if a judgment of default has been entered,

may likewise set it aside in accordance with Rule 60(b).’ Fed. R. Civ. P. 60(b) provides in relevant

part that ‘the court may relieve a party or his legal representative from a final judgment, order, or



                                                  2
 Case 3:21-cv-00830-K-BT Document 20 Filed 07/06/21                  Page 3 of 5 PageID 148



proceeding for the following reasons: (1) mistake, inadvertence, surprise, or excusable neglect; (2)

newly discovered evidence ... or (6) any other reason justifying relief from the operation of the

judgment.’” Fed. Sav. & Loan Ins. Corp. v. Kroenke, 858 F.2d 1067, 1069 (5th Cir. 1988). See

also Burrell v. Henderson, 434 F.3d 826, 833-34 (6th Cir. 2006); J & J Sports Prods., Inc. v. El 8

Sports Bar & Billiards Inc., No. 3:13-CV-4433-M, 2015 WL 5444663 (N.D. Tex. Sept. 15, 2015);

Franchise Holdings II, LLC v. Huntington Rests. Group, 375 F.3d 922, 925 (9th Cir. 2004); Pretzel

& Stouffer, Chartered v. Imperial Adjusters, Inc., 28 F.3d 42, 45 (7th Cir.).

       “The Sixth Circuit has held that the same factors controlling the decision of a Rule 55(c)

motion to set aside entry of default also apply to relief from the judgment under Rule 60(b).” Id.

(citing United Coin Meter v. Seaboard Coastline RR., 705 F.2d 839, 843–45 (6th Cir.1983)

(“[w]hen relief is sought only from the entry of default, the standard is ‘good cause,’ and when

relief is also sought from the entry of a judgment by default the ‘reasons’ set forth in Rule 60(b)

may supply the good cause”)).

       In the instant matter, there is good cause for the Court to grant the relief sought because,

as set forth in the Motion, Affordable has established through supported evidence that Plaintiff

will not be prejudiced if the default is set aside, Affordable has a strong meritorious defense and

Affordable’s failure to respond to the Complaint was not willful. M.B. v. Landgraf, 2017 U.S.

Dist. WL 5483862, *3 (E.D. Tex. Nov. 15, 2017) (citing Scott v. Carpanzano, 556 F. App’x 288,

293 (5th Cir. 2014)). See also O’Connor v. Nevada, 27 F.3d 357, 364 (9th Cir. 1994); Enron Oil

Corp. v. Diakuhara, 10 F.3d 90, 96 (2d Cir. 1993).

       Overall, Affordable’s failure to respond was the result of an inadvertent filing error on

behalf of undersigned counsel and undersigned counsel immediately took steps to correct the

default upon becoming aware of the mistake. This Court has previously recognized that “… even



                                                 3
 Case 3:21-cv-00830-K-BT Document 20 Filed 07/06/21                      Page 4 of 5 PageID 149



when a company has well-established procedures in place on which it has successfully relied for

timely responding to lawsuits, human error will occasionally occur and, while the breakdown of

the procedure or failure to follow procedures may be neglectful, such is the kind of excusable

neglect that warrants setting aside a default judgment.” See e.g., McGarrah v. Kmart Corp., No.

3:97–CV–2386G, 1998 WL 760275 (N.D. Tex. 1998). Moreover, this Court has broad discretion

in granting a motion for relief. Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 401 (5th Cir. 1981).

In exercising such discretion, the rule “should be liberally construed in order to do substantial

justice.” Id.

       WHEREFORE, Defendant, Affordable Auto Protection, LLC, prays that this Court set

aside the Clerk’s Entry of Default of June 2, 2021, pursuant to Federal Rule of Civil Procedure

55(c), and allow it to present its meritorious defense to this action.



Dated: July 6, 2021.

                                               Respectfully submitted,


                                               BY:     /s/ Jason S. Weiss
                                                       Jason S. Weiss
                                                       Jason@jswlawyer.com
                                                       WEISS LAW GROUP, P.A.
                                                       5531 N. University Drive, Suite 103
                                                       Coral Springs, FL 33067
                                                       Tel: (954) 573-2800
                                                       Fax: (954) 573-2798

                                                       Attorneys for Defendant Affordable Auto
                                                       Protection, LLC




                                                  4
 Case 3:21-cv-00830-K-BT Document 20 Filed 07/06/21              Page 5 of 5 PageID 150



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 6th day of July, 2021, a true and correct copy of the

foregoing was filed with the Clerk of Court using the CM/ECF system which automatically gives

notice to all counsel of record and a copy of same was served on pro se Plaintiff via email at

joe75217@gmail.com.


                                                  /s/ Jason S. Weiss
                                                      Jason S. Weiss




                                              5
